Citation Nr: 9929965	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  98-12 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to an effective date prior to February 5, 1997, 
for the grant of service connection for ischemic heart 
disease and post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
November 1946, and he was a prisoner of war (POW) from April 
1942 to August 1942.  

A January 1954 determination denied service connection for 
rheumatism, beriberi, and malaria, and the veteran filed a 
timely notice of disagreement.  In February 1954, the RO sent 
the veteran a Form P-9 with which to file his appeal.  The 
January 1954 determination became final since the veteran did 
not perfect his appeal.  

The matter before the Board of Veterans' Appeals (Board) is an 
appeal from a January 1998 rating decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO) in which the veteran was granted service 
connection for ischemic heart disease and PTSD, effective 
February 5, 1997.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for prisoner 
of war related disabilities was received on February 5, 1997.  

2.  The probative medical evidence does not show that the 
veteran had clinical manifestations of ischemic heart disease 
prior to the date that he filed the claim.  

3.  The probative medical evidence does not show that the 
veteran had clinical manifestations of PTSD prior to the date 
that he filed the claim.  


CONCLUSION OF LAW

The criteria for an effective date prior to February 5, 1997, 
for a grant of service connection for ischemic heart disease 
and PTSD have not been met.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.114(a), 3.400 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran underwent a VA POW protocol examination in 
November 1997.  The diagnoses were PTSD, arthritis, and a 
cardiac problem.  The veteran underwent a second VA 
examination in September 1998, and the examiner reviewed the 
entire claims folder.  The diagnosis was hypertensive 
cardiovascular disease with left ventricular dysfunction and 
PTSD.  


Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(1998).  The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief of entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (1998).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
the entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(1998); See 38 U.S.C.A. § 5110(a) (West 1991).  

Subject to the provisions of section 5101 of this title, 
where compensation, dependency and indemnity compensation, or 
pension is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue.  In no event shall such award or 
increase be retroactive for more than one year from the date 
of application therefor or the date of administrative 
determination of entitlement, whichever is earlier.  38 
U.S.C.A. § 5110(g).  

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  In order to be 
eligible for a retroactive payment under the provisions of 
this paragraph the evidence must show that the claimant met 
all eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
The provisions of the paragraph are applicable to original 
and reopened claims as well as claims for increase.  (1) If a 
claim is reviewed on the initiative of VA within 1 year from 
the effective date of the law or VA issue, or at the request 
of a claimant received within 1 year from that date, benefits 
may be authorized from the effective date of the law or VA 
issue.  (2) If a claim is reviewed on the initiative of VA 
more than 1 year after the effective date of the law or VA 
issue, benefits may be authorized for a period of 1 year 
prior to the date of administrative determination of 
entitlement.  (3) If a claim is reviewed at the request of 
the claimant more than 1 year after the effective date of the 
law or VA issue, benefits may be authorized for a period of 1 
year prior to the date of receipt of such request.  38 C.F.R. 
§ 3.114(a) (1998).  


Analysis

The veteran's claim for a retroactive effective date for a 
grant of service connection for ischemic heart disease and 
PTSD is well grounded because the veteran claims entitlement 
to additional compensation.  38 U.S.C.A. § 5107(a) (West 
1991); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts have been 
properly developed because the veteran was accorded VA 
examinations of POW protocol, mental disorders, and cardiac 
status in November 1997, and VA examinations of heart and 
mental disorders in September 1998.  The veteran has not 
stated that additional medical records exist that have not 
been obtained for the record.  No further assistance to the 
veteran is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107.  

August 24, 1993 was the effective date of the liberalizing 
regulation adding ischemic heart disease to the list of 
presumptive diseases for a former POW who experienced 
localized edema during captivity.  See 59 Fed. Reg. 35,465 
(1994) (effective Aug. 24, 1993) (codified at 38 C.F.R. § 
3.309(c)).  Therefore, according to 38 C.F.R. § 3.114(a)(3), 
benefits may be authorized no earlier than February 1996 
because the veteran filed his claim in February 1997, over 1 
year after the August 1993 effective date of the regulation.  
See 38 U.S.C.A. § 5110(g).  The law prohibits a retroactive 
award more than one year from the date of a veteran's 
application.  McCay v. Brown, 9 Vet. App. 183, 187 (1996) 
aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  

Likewise, March 1982 was the effective date of the 
liberalizing regulation adding any of the anxiety states to 
the list of presumptive diseases for a former POW.  See 47 
Fed. Reg. 11,656 (1983) (effective March 18, 1982) (codified 
at 38 C.F.R. § 3.309(c)).  Therefore, benefits may be 
authorized no earlier than February 1996 because the veteran 
filed his claim over 1 year after the March 1982 effective 
date of the regulation.  See 38 C.F.R. § 3.114(a)(3); 38 
U.S.C.A. § 5110(g).  

Nonetheless, a retroactive effective date of one year prior 
to the date of claim is not warranted for either disability 
because the medical evidence does not show that the veteran 
had clinical manifestations of ischemic heart disease and 
PTSD one year prior to the date of his claim.  The service 
discharge examination report from the mid-1940s showed that 
the veteran's cardiovascular system was normal and that he  
received a normal psychiatric diagnosis.  The earliest 
medical evidence of ischemic heart disease and PTSD appeared 
in the November 1997 VA POW protocol examination reports, and 
the reports do not list earlier manifestations of either 
disability.  

The criteria for an effective date prior to February 5, 1997 
have not been met.  38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114(a); 59 Fed. Reg. 35,465 (1994) (effective Aug. 24, 
1993) (codified at 38 C.F.R. § 3.309(c)); 47 Fed. Reg. 11,656 
(1983) (effective March 18, 1982) (codified at 38 C.F.R. § 
3.309(c)).  


ORDER

Entitlement to an effective date prior to February 5, 1997, 
for the grant of service connection for ischemic heart 
disease and PTSD is denied.  





		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

